NO. 12-18-00165-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JOHNNY M. STAFFORD,                                       §    APPEAL FROM THE 4TH
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

BOWLES ENERGY, ET AL,
APPELLEES                                                 §    RUSK COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On June 21, 2018, the Clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee
on or before July 2, 2018, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellant has not complied with the Court’s request.
         Also on June 21, we notified Appellant that his notice of appeal failed to contain the
information specifically required by Texas Rules of Appellate Procedure 9.5 and 25.1(d)-(e).
See TEX. R. APP. P. 9.5, 25.1(d)-(e), 37.1. The notice warned that, unless Appellant filed a
proper notice of appeal on or before July 2, the appeal would be referred to the Court for
dismissal. The deadline has passed and Appellant has not filed a compliant notice of appeal or
otherwise responded to this Court’s June 21 notice.
         Because Appellant has failed, after notice, to comply with Rules 5, 9.5, and 25.1(d)-(e),
the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered July 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 18, 2018


                                         NO. 12-18-00165-CV


                                     JOHNNY M. STAFFORD,
                                          Appellant
                                             V.
                                    BOWLES ENERGY, ET AL,
                                          Appellees


                                  Appeal from the 4th District Court
                           of Rusk County, Texas (Tr.Ct.No. 2007-150)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.